                                              Case 5:19-cv-07071-SVK Document 124 Filed 07/20/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7      FACEBOOK, INC., et al.,                            Case No. 19-cv-07071-SVK
                                   8                      Plaintiffs,
                                                                                             ORDER FOLLOWING STATUS
                                   9               v.                                        CONFERENCE
                                  10      ONLINENIC INC, et al.,                             Re: Dkt. Nos. 115, 117, 120, 121
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             On July 20, 2021, the Court held a status conference regarding several recent

                                  14   developments in this matter, including the Special Discovery Master’s Data Destroyed or

                                  15   Withheld Report (Dkt. 115), Plaintiffs Facebook, Inc. and Instagram, LLC’s (“Plaintiffs”) motion

                                  16   to strike Defendants’ answer and for default judgment (Dkt. 117), Defendants OnlineNic, Inc. and

                                  17   Domain ID Shield Service Co., Limited’s (“Defendants”) statement of non-opposition to

                                  18   Plaintiffs’ motion (Dkt. 120), and defense counsel’s motion to withdraw as Defendants’ counsel

                                  19   (Dkt. 121). The primary issue addressed by the Court at the conference is the nonpayment of

                                  20   Special Discovery Master’s invoices. As discussed on the record, the Parties are ORDERED to

                                  21   submit proposed payment plans by July 27, 2021. The Parties are notified that failure to submit

                                  22   reasonable payment plans will result in an order to show cause why the failing party and/or

                                  23   counsel should not be held in civil contempt.

                                  24             As to the Special Discovery Master’s Data Destroyed or Withheld Report (Dkt. 115), all

                                  25   Parties indicated that they have no objections to the report. Accordingly, the Parties are

                                  26   ORDERED to file a document stating that they have no objections to the report by close of

                                  27   business July 21, 2021.

                                  28   ////
                                         Case 5:19-cv-07071-SVK Document 124 Filed 07/20/21 Page 2 of 2




                                   1          All other pending items will be continued until resolution of payment to the Special

                                   2   Discovery Master.

                                   3          SO ORDERED.

                                   4   Dated: July 20, 2021

                                   5

                                   6
                                                                                                  SUSAN VAN KEULEN
                                   7                                                              United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
